 

Exhibit 10.8

 


 

LICENSE AND DISTRIBUTION AGREEMENT

   

(Microsoft Internet Explorer and Components - Windows 95 and Windows NT Version)

 


 

This is a License and Distribution Agreement (“Agreement”) is entered by and
between MICROSOFT CORPORATION, a Washington corporation located at One Microsoft
Way, Redmond, WA 98052-6399 (“Microsoft”), and BORLAND INTERNATIONAL INC., a
Delaware corporation located at 100 Borland Way, Scotts Valley, CA 95066
(“Borland”).  

 


 

The parties agree as follows:  

 


  1.

DEFINITIONS

 


  (a)

“Internet Explorer” means, in object code form only, Microsoft’s Internet
Explorer software in all available language versions requested by Borland for
the Windows 95 and Windows NT platforms only, including a customized versions of
Internet Explorer created through the use of the Kit.  

 


  (b)

“NetMeeting” means Microsoft’s realtime collaboration and communication software
in all available language versions requested by Borland, and for all available
platforms, in object code form only.  

 


  (c)

“Internet-Mail and News” means Microsoft’s software client for email and
Internet newsgroups in all available language versions requested by Borland, and
for all available platforms, in object code form only.  

 


  (d)

“Comic Chat” means Microsoft’s graphical Internet chat client in all available
language versions requested by Borland, and for all available platforms, in
object code form only.  

 


  (e)

“Kit” means a collection of tools which enable an Internet Explorer licensee to
perform limited customizations to Internet Explorer, such customizations being
made in accordance with the instructions in the Kit and the Logo Guidelines
provided by Microsoft, and including any updates to the Kit provided by
Microsoft with future releases of Internet Explorer.  

 


  (f)

“Licensed Software” means, collectively, Internet Explorer, NetMeeting, Internet
Mail and News, and Comic Chat.

 


  (g)

“Internet Product” means the Borland-labeled product(s) specified in Exhibit D
which provides access to or information about the Internet; provided, however,
that “Internet Product” does not include a personal computer.  

 


  (h)

“License Key” means the 10-digit alpha numeric code provided by Microsoft that
enables Borland to use the customization features of the Kit.  

 


  (i)

“Logo” means the “Microsoft® Internet Explorer” logo depicted in the Guidelines
or such additional or replacement logos as Microsoft may provide from time to
time under this Agreement.  

 


  (j)

“Internet Site” means Borland’s World Wide Web site(s) described in the
application form which meet the applicable Criteria.  

 


  (k)

“Guidelines” means the guidelines for use of the Logo as outlined in the
Microsoft Internet Explorer Logo Usage Guidelines which are attached hereto as
Exhibits A and B and are an integral part of this Agreement.  

 



 

Page 1 of 17

 



--------------------------------------------------------------------------------



  (l)

“Criteria” means the applicable Internet Explorer criteria as defined in the
Microsoft Internet Explorer Logo Qualification Criteria, attached to Exhibit A
as Attachments 1 and 2, and such future versions as established by Microsoft in
its sole discretion.  

 


  (m)

“Customers” means an authorized end user of an Internet Product.

 


  2.

LICENSE GRANTS, CONDITIONS & RESTRICTIONS

 


  (a)

Kit. Microsoft grants to Borland a nonexclusive, limited worldwide, royalty-free
license during the term of this Agreement to customize Internet Explorer using
the Kit in accordance with the instructions provided in the Kit’s “Custom IEAK
Wizard”. Borland acknowledges and agrees that its use of the Kit to customize
Internet Explorer requires the rightful receipt from Microsoft of the License
Key allocated to Borland. Borland agrees that it shall only use the Kit in
accordance with the instructions provided in the Kit’s Custom IEAK Wizard that
is available to Borland upon input of the allocated License Key and the Logo
Guidelines provided by Microsoft.  

 


  (b)

Licensed Software. Subject to Borland’s compliance with the terms and conditions
of this Agreement, Microsoft grants to Borland a nonexclusive, worldwide,
royalty-free license to: (i) use, reproduce and distribute (directly and
indirectly) through Borland’s distribution channels (including, but not limited
to, distribution via the World Wide Web) the Licensed Software solely for use in
conjunction with Borland’s Internet Product to Borland’s end user customers; and
(ii) to sublicense to Customers of Borland’s Internet Product the right to
distribute the Licensed Software as part of such Customer’s Internet product
which is not a personal computer unaccompanied by a Borland Internet Product or
Customer Internet product. The foregoing license is expressly subject to the
following conditions:  

 


    (1)

No Standalone Distribution. The Licensed Software may only be distributed as
part of or for use with Borland’s Internet Product or, if sublicensed, as part
of Customer’s Internet product which is not a personal computer, and not as a
“stand-alone” product; provided, however, that Borland or Borland Customers may
distribute updates of the Licensed Software separately for purposes of updating
an existing end user customer of an Internet Product or a Customer’s Internet
product.  

 


    (2)

New Releases. If Microsoft makes a new release (other than an “Update” release
which is designated by Microsoft as a change in the hundredths digit [x.x(x)])
of any component of the Licensed Software available, then: (i) Borland shall use
all reasonable efforts to cease distribution of the older version of the
Licensed Software component and commence distribution of such new release of the
Licensed Software component with Borland’s Internet Product, provided that
Borland may continue to distribute existing inventory of Borland’s Internet
Product containing a prior version of a Licensed Software component for up to
three (3) months (or the time necessary for Borland to deplete its inventory of
the Internet Product containing such prior version of the Licensed Software)
following such new release; (ii) Borland must inform its Customers of the
relevant portions of the foregoing part (i); and (iii) Borland must notify its
Customers and end users via a hyperlink from Borland’s home page for its main
public web site that an upgrade of the Licensed Software component may be
available at the download URL specified in the most current version of the
Internet Explorer Logo License Agreement located on www.microsoft.com for
Internet Explorer and at www.microsoft.com/ie for other components of the
Licensed Software. The text of the respective notices must state: For Internet
Explorer: “Click the Internet Explorer Logo to upgrade to the most current
version of Internet Explorer.” and for other components: “A new version of
(NetMeeting/Internet Mail and News/Comic Chat) may be available. Go to
www.microsoft.com/ie to upgrade to the most current version today”. This
notification will remain present on the Borland’s main public web site during
the term of this Agreement.  

 




 

Page 2 of 17

 



--------------------------------------------------------------------------------



    (3)

Customers and Distributors. Borland’s sublicenses will not be materially
inconsistent with the terms and conditions of this Agreement regarding rights
granted by and obligations imposed upon Borland by Microsoft.  

 


  (c)

Logo. Subject to and expressly conditioned upon compliance with the terms and
conditions of this Agreement, Microsoft hereby grants to Borland a worldwide,
nonexclusive, non-assignable, nontransferable, royalty-free, right to use the
Logo solely in conjunction with the use and distribution of the Licensed
Software with the Internet Site and/or the Internet Product(s) and solely in the
manner described in the Guidelines. Borland agrees and acknowledges: Microsoft
owns the Logo; use of the Logo will inure to the benefit of Microsoft; Borland
will not adopt, use, or register any corporate name, trade name, trademark,
service mark, or certification mark, or other designation similar to, or
containing in whole or in part, the Logo; Borland’s use of the Logo shall adhere
to the Criteria.  

 


  (d)

License Restrictions. The following restrictions apply to the license grant in
this Section 2:

 


    (1)

Borland may not reverse engineer, decompile or disassemble the Licensed
Software.

 


    (2)

Borland shall only distribute NetMeeting, ComicChat and Internet Mail and News
in conjunction with Internet Explorer.  

 


    (3)

Borland shall maintain and not alter or remove any copyright, trademark, and
other protective notices contained in the Licensed Software, including the end
user license agreement (“EULA”) which is included in the setup installation of
the Licensed Software. Borland shall also comply with Microsoft’s trademark
guidelines with respect to the proper use of Microsoft trademarks associated
with the Licensed Software.  

 



  3.

BORLAND OBLIGATIONS

 


 

Borland shall perform the following obligations:  

 


  (a)

Borland shall notify Microsoft of its first distribution of any component of the
Licensed Software by emailing such information to “iservice@microsoft.com” or to
such other notification address specified by Microsoft.  

 


  (b)

Borland shall sell, market, promote and distribute the Licensed Software in a
manner equal to or more favorable than for any Third Party Browser sold,
marketed, promoted or distributed by Borland. For purposes of this Section 3(c),
“Third Party Browser” means software designed to view, render, browse or
otherwise interact with the Internet, the WWW and/ or other public networks now
existing or hereafter created.  

 



  4.

OWNERSHIP

 


 

Except as expressly licensed to Borland in Section 2, Microsoft retains all
right, title and interest in and to the Licensed Software. All rights not
expressly granted herein are reserved by Microsoft.  

 



  5.

ACCEPTANCE AND DISCLAIMER OF WARRANTY

 


  (a)

The Licensed Software is deemed accepted by Borland.

 



 

Page 3 of 17

 



--------------------------------------------------------------------------------



  (b)

Neither the Borland nor any of its Customers, distributors or employees shall
have any right to make any representation, warranty, or promise on behalf of
Microsoft.

 


  (c)

THE LICENSED SOFTWARE AND THE KIT ARE PROVIDED TO BORLAND AS IS WITHOUT WARRANTY
OF ANY KIND. THE ENTIRE RISK AS TO THE RESULTS AND PERFORMANCE OF THE LICENSED
SOFTWARE AND THE KIT ARE ASSUMED BY BORLAND AND THE END-USER CUSTOMER. MICROSOFT
DISCLAIMS ALL WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO, IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.  

 



  6.

LIMITATION OF LIABILITY

 


 

IN NO EVENT SHALL MICROSOFT BE LIABLE FOR ANY DIRECT, CONSEQUENTIAL, INDIRECT,
INCIDENTAL, OR SPECIAL DAMAGES WHATSOEVER, INCLUDING WITHOUT LIMITATION, DAMAGES
FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS
INFORMATION, AND THE LIKE, ARISING OUT OF THE USE OF OR INABILITY TO USE THE
LICENSED SOFTWARE AND/OR THE KIT, EVEN IF MICROSOFT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  

 



  7.

TERM

 


 

The term of this Agreement shall commence as of the Effective Date and shall
continue for a period of one (1) year. Thereafter, this Agreement shall
automatically renew for successive one year periods unless either party gives
the other party sixty (60) days notice of its intent not to renew, unless
earlier terminated as provided in Section 8.  

 



  8.

DEFAULT AND TERMINATION

 


  (a)

Either party may terminate this Agreement for any reason upon six (6) months
prior written notice.  

 


  (b)

Either party may suspend performance and/or terminate this Agreement immediately
upon written notice at any time if the other party is in material breach of any
material warranty, term, condition or covenant of this Agreement, and fails to
cure that breach within thirty (30) days after written notice thereof.  

 


  (c)

Upon termination of this Agreement for any reason, Borland’s rights under
Section 2 immediately terminate, provided, however, if Microsoft terminates this
Agreement without cause pursuant to Section 8(a), the license grant in Section
2(b), subject to all of the conditions and restrictions in the remainder of the
Agreement, shall survive for a period of time equal to the later of: (i) ninety
(90) days from the date of notice of termination, or (ii) the time necessary for
Borland to deplete its inventory of the Internet Product containing the Licensed
Software. After such time, Borland shall destroy all full or partial copies of
the Licensed Software and the Kit in Borland’s possession or under its control,
except that Borland may keep up to ten (10) copies for use in providing support
and archival purposes only. If this Agreement is terminated for cause pursuant
to Section 8(b), Borland shall return to Microsoft or destroy all full or
partial copies of the Licensed Software and the Kit in Borland’s possession or
under its control within ten (10) days following the termination date.  

 


  (d)

Sublicenses validly granted prior to expiration or termination of this Agreement
shall survive termination or expiration of this Agreement.  

 



 

Page 4 of 17

 



--------------------------------------------------------------------------------



  (e)

Sections 1, 4, 5, 6, 8, 9, 10 and 11 shall survive termination of this
Agreement.  

 



  9.

SUPPORT

 


 

Borland shall be responsible for providing support for end users and Customers
of the Licensed Software and Borland’s Internet Product.  

 



  10.

NOTICES AND REQUESTS

 


 

All notices, authorizations, and requests in connection with this Agreement
shall be deemed given on the day they are (i) deposited in the U.S. mails,
postage prepaid, certified or registered, return receipt requested; or (ii) sent
by overnight courier, charges prepaid, with a confirming fax; and addressed as
follows:  

 


 

NOTICES TO Borland:


 

 

Borland International, Inc.
100 Borland Way
Scotts Valley, CA 95066

   

Attn:

Borland Legal Department

   

Telephone:

(408) 431-1801

   

Fax:

(408) 431-4171

   

Email Address:

 

 


 

NOTICES TO Microsoft:


 

Notices:

MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399

 


 

Attn:

Senior Vice President, IPTD

   

Copy to:

Law & Corporate Affairs, US Legal

   

Email Address:

 

   

Fax:

(206) 936-7209

 


 

Notification of Distribution:

www.microsoft.com/ie/ieak/reports

 


 

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

 



  11.

GENERAL

 


  (a)

The parties consent to the jurisdiction by the state and federal courts sitting
in the states of Washington and California, and this Agreement shall be governed
by the laws of the state in which an action is commenced. Process may be served
on either party in the manner provided in Section 10 above, or by such other
method as is authorized by law.  

 


  (b)

Neither this Agreement, nor any terms and conditions contained herein, shall be
construed as creating a partnership, joint venture, agency relationship or as
granting a franchise.  

 



 

Page 5 of 17

 



--------------------------------------------------------------------------------



  (c)

No waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof, and no waiver shall be effective unless made in writing and
signed by an authorized representative of the waiving party.  

 


  (d)

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect.  

 


  (e)

The rights and obligations hereunder shall inure to the benefit of the
successors of the parties hereto, provided any rights or obligations hereunder
shall not be assigned by Borland without the prior written approval of
Microsoft, such approval shall not be unreasonably withheld.  

 


  (f)

Any Licensed Software which Borland distributes or licenses to or on behalf of
the United States of America, its agencies and/or instrumentalities (the
“Government”), shall be provided with RESTRICTED RIGHTS in accordance with DFARS
252.227-7013(c)1(ii), or as set forth in the particular department or agency
regulations or rules, or particular contract which provide Microsoft equivalent
or greater protection.  

 


  (g)

Borland acknowledges that the Licensed Software and the Kit are subject to the
export control laws and regulations of the US, and any amendments thereof.
Borland confirms that with respect to the Licensed Software, it will not export
or re-export them, directly or indirectly, either to (i) any countries that are
subject to US export restrictions (currently including, but not necessarily
limited to, Cuba, the Federal Republic of Yugoslavia (Serbia and Montenegro),
Iran, Iraq, Libya, North Korea, and Syria); (ii) any end user who Borland knows
or has reason to know will utilize them in the design, development or production
of nuclear, chemical or biological weapons; or (iii) any end user who has been
prohibited from participating in the US export transactions by any federal
agency of the US government. Borland further acknowledges that the Licensed
Software and the Kit may include technical data subject to export and re-export
restrictions imposed by US law.  

 


  (h)

Borland shall, at its own expense, promptly obtain and arrange for the
maintenance of all non-U.S.A. government approvals, if any, and comply with all
applicable local laws and regulations as may be necessary for Borland’s
performance under this Agreement.  

 


  (i)

Licensee shall pay, and be responsible for any and all sales taxes, use taxes
and any other taxes imposed by any jurisdiction as a result of (a) the entry
into this Agreement; (b) the performance of any of the provisions of this
Agreement; or (c) the transfer of any property, rights or any other grant
hereunder.  

 


  (j)

If either Microsoft or Borland employs attorneys to enforce any rights arising
out of or relating to this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys fees and costs.  

 


  (k)

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements or communications. It shall not be modified except by a written
agreement dated subsequent to the date of this Agreement and signed on behalf of
Borland and Microsoft by their respective duly authorized representatives.  

 



 

Page 6 of 17

 



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date written above.  

 



  MICROSOFT CORPORATION   BORLAND INTERNATIONAL, INC.         /s/ Mike
Silverberg  /s/ Jeff Rudy    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    By (Sign)  By (Sign)       Mike Silverberg  Jeff Rudy    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name (Print)  Name (Print)       Product Manager   Vice President    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Title  Title       5/7/97  January 24, 1997    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Date  Date    


 

Page 7 of 17

 



--------------------------------------------------------------------------------



EXHIBIT A

Microsoft® Internet Explorer
Online Logo Usage Guidelines

This site is best experienced with
[Microsoft Internet Explorer logo]
Click here to start.

  1.

Usage  

 

   

Use the Internet Explorer online logo (the “Logo”) only to promote Microsoft
Internet Explorer and indicate that your Internet Site includes or is compatible
with the Microsoft Internet Explorer.  

 


   

The Logo may only be used on your Internet Site which must meet the applicable
Logo Qualification Criteria and may not be used in any other fashion.  

 


   

Recommended text. Based upon extensive research, we suggest that the Internet
Explorer Logo be accompanied by the following text : “This site is best
experienced with ... Click here to start.” as indicated in the below images.
This information clarifies how the logo should be used, especially for new
Internet visitors who are unfamiliar with the different means of navigating the
Internet.  

 


This site is best experienced with
[Microsoft Internet Explorer logo]
Click here to start.

 

This site is best experienced with [Microsoft Internet Explorer logo] Click here
to start.

 


   

Product name. It should appear as “Microsoft®Internet Explorer” at the first and
most prominent use in all materials and can thereafter be referred to as
“Internet Explorer.”

 


  2.

Intent  

 


   

You are not permitted to use the logo to disparage Microsoft, its products or
services, or for promotional goods or for products which, in Microsoft’s
reasonable judgment, may diminish or otherwise damage Microsoft’s goodwill in
the Logo, including but not limited to uses which could be deemed to be obscene,
pornographic, excessively violent, or otherwise in poor taste or unlawful, or
which purpose is to encourage unlawful activities. Similarly, you cannot imitate
Microsoft’s product packaging or the Logo in any of your materials, including
advertising, product packaging, and promotional materials. The Logo must not be
used in a manner that implies Microsoft’s sponsorship or endorsement of the
product, service, or content presented on your Internet Site.  

 


  3.

Logo link  

 


   

Used in an Internet Site, the Logo must be an active link to this URL address:

 

   

http://www.microsoft.com/ie/ie.htm

 



 

Page 8 of 17

 



--------------------------------------------------------------------------------



  4.

Presentation 

 


   

Prominence. Do not use the Logo or the names “Microsoft,” “Microsoft Internet
Explorer,” or “Internet Explorer” more prominently than your company, product,
or Internet Site name.  

 


   

Artwork. Use only Microsoft authorized electronic artwork of the Logo. The Logo
must stand by itself and must include a minimum amount of empty space
surrounding the Logo (30 pixels) so as to separate it from any other object,
such as type, photography, borders, edges, and so on. The Logo may not be used
as a feature or design element of any other Logo.  

 


   

Size. The Logo cannot be reduced in size beyond what is electronically provided
by Microsoft and must be placed in a prominent location on the Internet Site
where it is used. Do not remove any trademark symbols or alter the Logo in any
way. Redraws, distortions, or animation of the Logo are not permitted beyond
what is provided to authorized / registered Microsoft Online logo Internet
sites.  

 


   

Footnote. Include the following footnote on Internet Sites that include the
Logo: “Microsoft is a registered trademark in the United States and other
countries and the Microsoft Internet Explorer Logo is a trademark of Microsoft
Corporation.” 

 


 

Alterations to these guidelines

 

 

Microsoft reserves the right to change the Logo and these Usage Guidelines at
any time and solely at its discretion. If possible, Microsoft will provide
advanced notice of these changes. Any use of the Logo that is not consistent
with these guidelines is strictly prohibited.  

 


 

Cancellation of authorization to host logo 

 

 

Microsoft reserves the right to review use of the Internet Explorer Logo.
Disregard for these Usage Guidelines may result in a revocation of the right to
use the logo, and with it all benefits enjoyed through participation in the logo
program.  

 


 

Third parties improperly using the Logo must correct any deficiencies in their
use of the Logo and/or in the quality of the product used in conjunction with
the Logo upon reasonable notice from Microsoft. Refusal to correct such
deficiencies may result in revocation of the right to use the Logo.  

 


 

Questions

 

 

If you have any questions about the Logo Program, please send e-mail to
“iservice@microsoft.com”

 


 

TRADEMARKS. Microsoft and Windows are registered trademarks and ActiveX is a
trademark in the United States and other countries and the Microsoft Internet
Explorer Logo is a trademark of Microsoft Corporation.  

 



 

Page 9 of 17

 



--------------------------------------------------------------------------------



 

ATTACHMENT 1 TO EXHIBIT A
(THE MICROSOFT INTERNET EXPLORER LOGO USAGE GUIDELINES)
Microsoft® Internet Explorer Online
Logo Qualification Criteria


This site is best experienced with
[Microsoft Internet Explorer logo]
Click here to Start

 

Gaining authorization to use the version of the Microsoft® Internet Explorer
online logo shown above for your Internet Site is easy. Simply fulfill the
following two criteria and you are eligible to use the logo.  

 


 

1.   Showcase on your Internet Site one or more of these HTML features:

 

 
 * Ratings. Support self-regulation of content to ensure appropriate access to
   your Internet Site.

 

 
 * Marquees. Scroll text or graphics across your screen.

 

 
 * Enhanced tables. Use colors/textures to make tabular data more legible and
   visually appealing.  

 

 
 * Background sounds. Provide an auditory experience when your Internet Site is
   accessed .

 

 
 * Watermarks. Create a mark of distinction on your home page.

 

 
 * Inline AVIs. Graphically animate your page beyond static images.

 

 
 * Enhanced HTML Frame Tags. Simulate the appearance of a magazine with
   borderless, nonscrolling, floating frames, and even frames within frames.

 

 
 * Enhanced HTML style sheets. Control margins, line spacing, and placement of
   design elements; specify fonts and point sizes; get desktop publishing
   support for the Web.

 


 

2.   Enroll in the Microsoft Internet Explorer Logo Program immediately by
signing up at http://www.microsoft.com/powered/pbbo.htm. and agree to follow the
Logo Usage Guidelines.

 


 

Need Help Getting Started?

 

 

Please go to the FREE Microsoft Internet Explorer online logo-compliant Web site
template at http://www.microsoft.com/ie/log/actxtemp.htm. This template will
help to get you started in building your Internet Site or to simply enhance your
existing Internet Site. See examples of the new HTML features and
ActiveX™-compatible controls at the ActiveX Gallery at
http://www.microsoft.com/ie/appdev/controls/default.htm.  

 


 

If you want more assistance, order the ActiveX Development Kit at
http://www.microsoft.com/intdev/sdk.  

 


 

Note About Changes:

 

 

Note: Due to the rapid development of Internet Explorer technology, these
criteria will change periodically over time. For the latest guidelines and
information go to the Logo Program site at http://www.microsoft.com/ie/logo. All
online logo authorized sites will be notified by e-mail of any changes to these
criteria. Permission to use the logo is limited to those who meet the then
applicable criteria, and those who no longer meet the criteria must discontinue
use of logo.  

 


 

TRADEMARKS. Microsoft and Windows are registered trademarks and ActiveX is a
trademark in the United States and other countries and the Microsoft Internet
Explorer Logo is a trademark of Microsoft Corporation.  

 



 

Page 10 of 17

 



--------------------------------------------------------------------------------



ATTACHMENT 2 TO EXHIBIT A
(THE MICROSOFT INTERNET EXPLORER LOGO USAGE GUIDELINES)
Microsoft® Internet Explorer Online
Animated Logo Qualification Criteria

 

This site is best experienced with
[Microsoft Internet Explorer logo]
Click here to start.

 


 

Gaining authorization to use the animated version of the Microsoft Internet
Explorer online logo shown above for your Internet Site is easy. Simply fulfill
the following three criteria and you are eligible to use the logo:  

 


 

1.   Showcase on your Internet Site one or more of these HTML features:.

 

 
 * Ratings. Support self-regulation of content to ensure appropriate access to
   your Internet Site.

 

 
 * Marquees. Scroll text or graphics across your screen.

 

 
 * Enhanced tables. Use colors/textures to make tabular data more legible and
   visually appealing.

 

 
 * Background sounds. Provide an auditory experience when your Internet Site is
   accessed.  

 

 
 * Watermarks. Create a mark of distinction on your home page.

 

 
 * Inline AVIs. Graphically animate your page beyond static images.

 

 
 * Enhanced HTML Frame Tags. Simulate the appearance of a magazine with
   borderless, nonscrolling, floating frames, and even frames within frames.

 

 
 * Enhanced HTML style sheets. Control margins, line spacing, and placement of
   design elements; specify fonts and point sizes; get desktop publishing
   support for the Web.

 


 

2.   Activate your Internet Site with ActiveX(TM)-compatible Technology. Support
one or more ActiveX-compatible controls on your Internet Site.

 

 
 * Demonstrate ActiveX-compatible controls. Make your Internet Site interactive
   today!

 

 
 * Script ActiveX-compatible controls. Use ActiveX-compatible scripts to make a
   Web page interactive. You can easily link together ActiveX-compatible
   controls or intrinsic controls to create dynamic pages.  

 


 

3.   Enroll in the Microsoft Internet Explorer Logo Program immediately by
signing up at http://www.microsoft.com/powered/pbbo.htm. and agree to follow the
Logo Usage Guidelines.

 


 

Need Help Getting Started?

 

 

Please go to the FREE Microsoft Internet Explorer online logo-compliant Web site
template at http://www.microsoft.com/ie/log/actxtemp.htm. This template will
help to get you started in building your Internet Site or to simply enhance your
existing Internet Site. See examples of the new HTML features and
ActiveX-compatible controls at the ActiveX Gallery at
http://www.microsoft.com/ie/appdev/controls/default.htm.  

 


 

If you want more assistance, order the ActiveX Development Kit at
http://www.microsoft.com/intdev/sdk.  

 


 

Note: Due to the rapid development of Internet Explorer technology, these
criteria will change periodically over time. All online logo authorized sites
will be notified by e-mail of any changes to these criteria. For the latest
guidelines and information go to the Logo Program site at
http://www.microsoft.com/ie/logo. Permission to use the logo is limited to those
who meet the then applicable criteria, and those who no longer meet the criteria
must discontinue use of logo.  

 



 

Page 11 of 17

 



--------------------------------------------------------------------------------



 

TRADEMARKS. Microsoft and Windows are registered trademarks and ActiveX is a
trademark in the United States and other countries and the Microsoft Internet
Explorer Logo is a trademark of Microsoft Corporation.  

 



 

Page 12 of 17

 



--------------------------------------------------------------------------------



EXHIBIT B

 

MICROSOFT® INTERNET EXPLORER STANDARD LOGO USAGE GUIDELINES

   

--------------------------------------------------------------------------------

 


Includes
[Microsoft Internet Explorer logo]

 

Microsoft has established the following set of guidelines to assist you in
proper use of the Microsoft Internet Explorer standard logo (the “Logo). The
power of the Logo lies in its consistent and appropriate use. Any usage outside
these guidelines dilutes the effectiveness of the Logo and makes it more
difficult to defend our rights to the trademark. Microsoft reserves the right to
change the Logo and/or these Guidelines at any time at its discretion. Third
parties shall comply with the Guidelines as amended from time to time.  

 


 

ACCOMPANYING WORDS


 

The graphic may not be used without the words “Includes,” “Microsoft®,” and
“Internet Explorer” attached, except as otherwise provided below. No additional
or substitute words may be used. The words may not be abbreviated, translated,
or transliterated as in non-English documentation. Microsoft will, however,
provide the Logo in versions where the word “Includes” may be translated for the
local market, as available. You may not substitute your own translation of the
Logo.  

 


 

USING THE MICROSOFT INTERNET EXPLORER STANDARD LOGO


 
 * Use the Logo only to promote Microsoft Internet Explorer and indicate that
   your product includes Microsoft Internet Explorer.

 

 
 * This Logo is NOT to be placed on World Wide Web sites for the purpose of
   downloading Microsoft Internet Explorer. For this purpose, please see the
   Microsoft Internet Explorer Online Logo Usage guidelines at
   http://www.microsoft.com/ie/logo/.

 

 
 * Microsoft will provide you with electronic artwork of the Logo. You may not
   alter this artwork in any way.

 

 
 * This Logo is for Microsoft and third party use only as a graphical
   representation of Microsoft Internet Explorer software.

 

 
 * Microsoft Use: The Logo may be used by Microsoft on packaging, channel,
   collateral, advertising, direct mail, and events promotion materials for
   Microsoft products that include Microsoft Internet Explorer software. When
   referring to Microsoft Internet Explorer by itself, Microsoft may use the
   Logo without the word “Includes.”

 

 
 * Third Party Use: The Logo may be used by third parties authorized to
   distribute the Microsoft Internet Explorer software under a separate License
   and Distribution Agreement. Authorized third parties may use the Logo only on
   the product packaging of products that include Microsoft Internet Explorer
   software and related advertising.

 


 

LEGAL INFORMATION


 
 * The Logo is owned by Microsoft Corporation. All uses of the Logo must include
   the following notice: “Microsoft is a registered trademark in the United
   States and other countries and the Microsoft Internet Explorer Logo is a
   trademark of Microsoft Corporation.”A trademark symbol (™) should appear to
   the right of the Logo without alteration from the electronic or camera-ready
   artwork provided. In addition, a registered trademark symbol (®) must appear
   in the upper-right corner

 




 

Page 13 of 17

 



--------------------------------------------------------------------------------



 

immediately following the word “Microsoft.” Do not remove any trademark symbols
or alter the Logo in any way.

 

 
 * The product name for Microsoft Internet Explorer should appear as
   “Microsoft®Internet Explorer”at the first and most prominent use in all
   materials and can thereafter be referred to as “Internet Explorer.” 

 

 
 * Microsoft owns the Microsoft Internet Explorer Logo and all uses of the Logo
   will inure to the benefit of Microsoft. Third parties shall employ best
   efforts to use the Logo in a manner that does not derogate from Microsoft’s
   rights in the Logo and will take no action that will interfere with or
   diminish Microsoft’s rights in the Logo. Third parties should not adopt, use,
   or register any corporate name, trade name, trademark, service mark or
   certification mark, trade dress, or other designation similar to, or
   containing in whole or in part the Logo.  

 

 
 * Third parties may not use the Logo in a manner that would imply that their
   company or any goods or services provided by such third parties are sponsored
   or endorsed by, or affiliated with Microsoft.  

 

 
 * Third parties may not display the Logo on packaging, documentation,
   collateral, or advertising in a manner that suggests their product is a
   Microsoft product, or in a manner that suggests Microsoft is a part of their
   product name.  

 

 
 * You are not permitted to use the Logo to disparage Microsoft Corporation, its
   subsidiaries, products, or services, or for promotional goods or for products
   which, in Microsoft’s reasonable judgment, may diminish or otherwise damage
   Microsoft’s goodwill in the Logo, including but not limited to uses that
   could be deemed to be obscene, pornographic, excessively violent, or
   otherwise in poor taste or unlawful, or which purpose is to encourage
   unlawful activities.  

 

 
 * Third parties may not imitate Microsoft’s product packaging or the Logo in
   any of their materials, including advertising, product packaging, and
   promotional materials.  

 

 
 * The Logo or the names “Microsoft,” “Microsoft Internet Explorer,” or
   “Internet Explorer” cannot appear larger and/or more prominent than third
   parties’ trade name, service name, product name, or trademark on any
   materials produced or distributed by such third parties.  

 

 
 * Microsoft reserves the right to object to unfair uses or misuses of its
   trademarks or other violations of applicable law.  

 


 

SIZING AND PLACEMENT REQUIREMENTS


 
 * Recommended minimum size is 1" high. The “small” graphic interchange format
   (GIF) file provided is an example of the smallest recommended size.

 

 
 * The Logo with accompanying words must stand alone. A minimum amount of empty
   space must surround the Logo so as to separate it from any other object such
   as type, photography, borders, edges, and so on. The required border of empty
   space around the Logo must be ½x wide, where x equals the height of the Logo
   as measured from the top edge of the word “Includes” to the bottom edge of
   the word “Explorer.”

 

 
 * You may not combine the Logo with any other object, including, but not
   limited to, other logos, words, graphics, photos, slogans, numbers, design
   features, or symbols.  

 

 
 * The Logo may not be used as a design feature on your product, product
   packaging, documentation, collateral, or advertising.  

 


 

FOUR-COLOR OR ONE-COLOR APPLICATIONS


 

COLORS


 

The color version is the preferred way of reproducing the Logo. The Logo
consists of a blue graphic element and black type. The PANTONE® Matching System
(PMicrosoft) color for the blue is PMicrosoft 279 C. Four-color process (CMYK)
equivalents can also be used. For online usage, the blue color should be Red 0,
Green 102, Blue 255 for 8-bit or higher resolution palettes.  

 


 

The color version can be reproduced only as described here.  

 



 

Page 14 of 17

 



--------------------------------------------------------------------------------



 

BLACK-AND-WHITE APPLICATIONS


 

The black-and-white Logo consists of a black graphic element and black type.
Please use the file provided.  

 


 

ACCESSING THE FILES


 

The print files are provided in Encapsulated PostScript® (EPS) and Windows®
metafile (WMF) format. Use the EPS files for materials printed to a
PostScript-compatible printer. Use the Windows metafile to print to a
non-PostScript printer. These files should not be opened and edited, only placed
(for example, select “import...picture”) into software programs such as common
page-layout or presentation programs, word-processing software, and so forth.
Due to translation problems between the Mac and PC, Mac™ EPS images may lose
their preview. When you place them into your page-layout document, you will see
a box or big ‘X’ instead of the preview. The image will still print correctly
and the bounding box accurately shows the size of the image. EPS images are
sizable, but please scale proportionately.  

 

 

PC EPS images only have black-and-white previews. If you chose to use a color PC
EPS, it will still preview in black and white. When you print it, the color will
print correctly.  

 

 

EPS format is device-dependent so the resolution of the device you are printing
to is the resolution you will achieve. The art files include Adobe Illustrator
(ART) and Macromedia Freehand (FH5) format. These are provided for use where the
print files supplied will not work. They are not to be altered.  

 


 

QUALITY CONTROL


 

Microsoft reserves the right to review your use of the Logo and to conduct spot
checks on all products, product packaging, marketing materials, and
documentation and may periodically send out requests for samples. Microsoft may
also conduct spot checks in retail outlets and other product sources to monitor
your compliance with these Logo Usage Guidelines. Refusal to submit samples,
noncompliance with these Guidelines, or failure to correct any deficiencies in
your use of the Logo and/or in the quality of the product used in conjunction
with the Logo upon reasonable notice from Microsoft could result in revocation
of your license to use the Logo.  

 


 

©1996 Microsoft Corporation. All rights reserved.

 

 

Microsoft and Windows are registered trademarks in the United States and/or
other countries and the Microsoft Internet Explorer logo is a trademark of
Microsoft Corporation.  

 

 

PostScript is a registered trademark of Adobe Systems, Inc. Macintosh is a
registered trademark and Mac is a trademark of Apple Computer, Inc. PANTONE is a
registered trademark of Pantone, Inc.  

 



 

Page 15 of 17

 



--------------------------------------------------------------------------------



EXHIBIT C

Joint Marketing

THIS EXHIBIT LEFT INTENTIONALLY BLANK



 

Page 16 of 17

 



--------------------------------------------------------------------------------



EXHIBIT D

INTERNET PRODUCT(S)

 

Borland C++
Borland Database Engine
Borland Pascal
C++ Builder
Delphi
Entera
Interbase
Intrabuilder
Jbuilder
Paradox
TurboC++
Turbo Pascal
Visual dBASE

 




 

Page 17 of 17

 



--------------------------------------------------------------------------------

